Rogers v. Witten                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-143-CR

     THOMAS ROGERS, ET AL.,
                                                                                              Appellants
     v.

     JAMES WITTEN, M.D.,
                                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 92-00-01675-CV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      This is an appeal from a judgment made final by an order of severance signed on March 30,
1992.  By motion, Appellants state that the dispute between the parties has been resolved, that no
remaining disputes require resolution by this court, and request that the appeal be dismissed.
      The motion is granted.  The appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Judge Vance
Dismissed
Opinion delivered and filed August 5, 1992
Do not publish